 


109 HR 1262 IH: Ronald Reagan Alzheimer’s Breakthrough Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1262 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Smith of New Jersey (for himself, Mr. Markey, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Health Service Act to fund breakthroughs in Alzheimer’s disease research while providing more help to caregivers and increasing public education about prevention. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Ronald Reagan Alzheimer’s Breakthrough Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Title I—Increasing the Federal commitment to Alzheimer’s research 
Sec. 101. Doubling NIH funding for Alzheimer’s disease research 
Sec. 102. Priority to Alzheimer’s disease research 
Sec. 103. Alzheimer’s disease prevention initiative 
Sec. 104. Alzheimer’s disease clinical research 
Sec. 105. Research on Alzheimer’s disease caregiving 
Sec. 106. National summit on Alzheimer’s disease 
Title II—Public education about Alzheimer’s disease 
Sec. 201. Public education campaign 
Title III—Assistance for caregivers 
Sec. 301. Increased funding for National Family Caregiver Support Program 
Sec. 302. Alzheimer’s disease demonstration grants 
Sec. 303. Safe return program 
Sec. 304. Lifespan respite care  
2.FindingsCongress makes the following findings: 
(1)Alzheimer’s disease is a disorder that destroys cells in the brain. The disease is the leading cause of dementia, a condition that involves gradual memory loss, decline in the ability to perform routine tasks, disorientation, difficulty in learning, loss of language skills, impairment of judgment, and personality changes. As the disease progresses, people with Alzheimer’s disease become unable to care for themselves. The loss of brain cells eventually leads to the failure of other systems in the body. 
(2)An estimated 4,500,000 Americans have Alzheimer’s disease and 1 in 10 people have a family member with the disease. By 2050, the number of individuals with the disease could range from 13,200,000 to 16,000,000 unless science finds a way to prevent or cure the disease. 
(3)One in 10 people over the age of 65, and nearly half of those over the age of 85 have Alzheimer’s disease. Younger people also get the disease. 
(4)The Alzheimer’s disease process may begin in the brain as many as 20 years before the symptoms of Alzheimer’s disease appear. A person will live an average of 8 years and as many as 20 once the symptoms of Alzheimer’s disease appear. 
(5)The average lifetime cost of care for an individual with Alzheimer’s disease is $174,000. 
(6)In 2000, medicare alone spent $62,000,000,000 for the care of individuals with Alzheimer’s disease and this amount is projected to increase to $160,000,000,000 in 2010. 
(7)Forty-nine percent of medicare beneficiaries who have Alzheimer’s disease also receive medicaid. Of the total population dually eligible for medicare and medicaid, 22 percent have Alzheimer’s disease. 
(8)Seven in 10 people with Alzheimer’s disease live at home. While almost 75 percent of home care is provided by family and friends, the average annual cost of paid care for people with Alzheimer’s disease at home is $12,500 per year. Almost all families pay this cost out of pocket. 
(9)Nearly 60 percent of all nursing home residents have Alzheimer’s disease or a related disorder. The average annual cost of Alzheimer’s disease nursing home care is nearly $64,000. Medicaid pays half of the total nursing home bill and helps 2 out of 3 residents pay for their care. Medicaid expenditures for nursing home care for people with Alzheimer’s disease are estimated to increase from $19,000,000,000 in 2000 to $24,000,000,000 in 2010. 
(10)In fiscal year 2004, the Federal Government will spend an estimated $680,000,000 on Alzheimer’s disease research. If our Nation achieves its research goals (preventing the onset of Alzheimer’s disease in those at risk and treating and delaying progression of the disease in those who have symptoms), the projected number of cases of Alzheimer’s disease can be reduced by approximately 40 percent by the middle of the century. The number of baby boomers with moderate to severe Alzheimer’s disease can be reduced by 60 percent. 
(11)A study commissioned by the United Hospital Fund estimated that the annual value of this informal care system is $257,000,000,000. Family caregiving comes at enormous physical, emotional, and financial sacrifice, putting the whole system at risk. 
(12)One in 8 Alzheimer’s disease caregivers becomes ill or injured as a direct result of caregiving. One in 3 uses medication for problems related to caregiving. Older caregivers are 3 times more likely to become clinically depressed than others in their age group. 
(13)Elderly spouses strained by caregiving are 63 percent more likely to die during a given 4-year period than other spouses their age. 
(14)Almost 3 of 4 caregivers are women. One in 3 has children or grandchildren under the age of 18 living at home. Caregiving leaves them less time for other family members and they are much more likely to report family conflicts because of their caregiving role. 
(15)Most Alzheimer’s disease caregivers work outside the home before beginning their caregiving careers, but caregiving forces them to miss work, cut back to part-time, take less demanding jobs, choose early retirement, or give up work altogether. As a result, in 2002, Alzheimer’s disease cost American business an estimated $36,500,000,000 in lost productivity, as well as an additional $24,600,000,000 in business contributions to the total cost of care. 
IIncreasing the Federal commitment to Alzheimer’s research 
101.Doubling NIH funding for Alzheimer’s disease research 
(a)In GeneralFor the purpose of conducting and supporting research on Alzheimer’s disease (including related activities under subpart 5 of part C of title IV of the Public Health Service Act (42 U.S.C. 285e et seq.) there is authorized to be appropriated $1,400,000,000 for fiscal year 2006, and such sums as may be necessary for each of fiscal years 2007 through 2010. 
(b)Aging process regarding womenSection 445H(b) of the Public Health Service Act (42 U.S.C. 285e–10(b)) is amended by striking 2003 and inserting 2010. 
(c)Clinical research and training awardsSection 445I(d) of the Public Health Service Act (42 U.S.C. 285e–10a(d)) is amended by striking 2005 and inserting 2010. 
102.Priority to Alzheimer’s disease researchSection 443 of the Public Health Service Act (42 U.S.C. 285e) is amended— 
(1)by striking The general and inserting (a) In General.—The general; and 
(2)by adding at the end the following: 
 
(b)PrioritiesThe Director of the Institute shall, in expending amounts appropriated under this subpart, give priority to conducting and supporting Alzheimer’s disease research.. 
103.Alzheimer’s disease prevention initiativeSection 444 of the Public Health Service Act (42 U.S.C. 285e–1) is amended— 
(1)in subsection (d), by inserting and training after conduct research; and 
(2)by adding at the end the following: 
 
(e)The Director of the National Institutes of Health shall, in collaboration with the Director of the Institute, the directors of other relevant institutes, and with volunteer organizations and other stakeholders, undertake an Alzheimer’s Disease Prevention Initiative to— 
(1)accelerate the discovery of new risk and protective factors for Alzheimer’s disease; 
(2)rapidly identify candidate diagnostics, therapies, or preventive interventions or agents for clinical investigation and trials relating to Alzheimer’s disease; 
(3)support or undertake such investigations and trials; and 
(4)implement effective prevention and treatment strategies, including strategies to improve patient care and alleviate caregiver burdens relating to Alzheimer’s disease.. 
104.Alzheimer’s disease clinical research 
(a)Clinical researchSection 445F of the Public Health Service Act (42 U.S.C. 285e–8) is amended to read as follows: 
 
445F.Alzheimer’s disease clinical research 
(a)In GeneralThe Director of the Institute, pursuant to subsections (d) and (e) of section 444, shall conduct and support cooperative clinical research regarding Alzheimer’s disease. Such research shall include— 
(1)investigating therapies, interventions, and agents to detect, treat, slow the progression of, or prevent Alzheimer’s disease; 
(2)enhancing the national infrastructure for the conduct of clinical trials; 
(3)developing and testing novel approaches to the design and analysis of such trials; 
(4)facilitating the enrollment of patients for such trials, including patients from diverse populations; 
(5)developing improved diagnostics and means of patient assessment for Alzheimer’s disease; and 
(6)as determined appropriate by the Director of the Institute, the Alzheimer’s Disease Centers and Alzheimer’s Disease Research Centers established under section 445. 
(b)Early diagnosis and detection research 
(1)In GeneralThe Director of the Institute, in consultation with the directors of other relevant institutes and centers of the National Institutes of Health, shall conduct, or make grants for the conduct of, research related to the early detection and diagnosis of Alzheimer’s disease and of mild cognitive impairment or other potential precursors to Alzheimer’s disease. 
(2)EvaluationThe research described in paragraph (1) may include the evaluation of diagnostic tests and imaging techniques. 
(c)Vascular diseaseThe Director of the Institute, in consultation with the directors of other relevant institutes and centers of the National Institutes of Health, shall conduct, or make grants for the conduct of, research related to the relationship of vascular disease and Alzheimer’s disease, including clinical trials to determine whether drugs developed to prevent cerebrovascular disease can prevent the onset or progression of Alzheimer’s disease. 
(d)National alzheimer’s coordinating centerThe Director of the Institute may establish a National Alzheimer’s Coordinating Center to facilitate collaborative research among the Alzheimer’s Disease Centers and Alzheimer’s Disease Research Centers established under section 445.. 
(b)Alzheimer’s disease CentersSection 445(a)(1) of the Public Health Service Act (42 U.S.C. 285e–2(a)(1)) is amended by inserting , and outcome measures and disease management after treatment methods. 
105.Research on Alzheimer’s disease caregivingSection 445C of the Public Health Service Act (42 U.S.C. 285e–5) is amended— 
(1)by striking Sec. 445C. (a) and inserting the following: 
 
445C.Research on alzheimer’s disease services and caregiving 
(a)Services research; 
(2)by striking subsections (b), (c), and (e); 
(3)by inserting after subsection (a) the following: 
 
(b)Interventions researchThe Director shall, in collaboration with the directors of the other relevant institutes and centers of the National Institutes of Health, conduct, or make grants for the conduct of, clinical, social, and behavioral research related to interventions designed to help caregivers of patients with Alzheimer’s disease and related disorders and improve patient outcomes.; and 
(4)in subsection (d) by striking (d) the Director and inserting (c) Model Curricula and Techniques. —The Director. 
106.National summit on Alzheimer’s disease 
(a)In GeneralNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall convene a summit of researchers, representatives of academic institutions, Federal and State policymakers, public health professionals, and representatives of voluntary health agencies to provide a detailed overview of current research activities at the National Institutes of Health, as well as to discuss and solicit input related to potential areas of collaboration between the National Institutes of Health and other Federal health agencies, including the Centers for Disease Control and Prevention, the Administration on Aging, the Agency for Healthcare Research and Quality, and the Health Resources and Services Administration, related to research, prevention, and treatment of Alzheimer’s disease. 
(b)Focus areasThe summit convened under subsection (a) shall focus on— 
(1)a broad range of Alzheimer’s disease research activities relating to biomedical research, prevention research, and caregiving issues; 
(2)clinical research for the development and evaluation of new treatments for the disease; 
(3)translational research on evidence-based and cost-effective best practices in the treatment and prevention of the disease; 
(4)information and education programs for health care professionals and the public relating to the disease; 
(5)priorities among the programs and activities of the various Federal agencies regarding such diseases; and 
(6)challenges and opportunities for scientists, clinicians, patients, and voluntary organizations relating to the disease. 
(c)ReportNot later than 180 days after the date on which the National Summit on Alzheimer’s Disease is convened under subsection (a), the Director of National Institutes of Health shall prepare and submit to the appropriate committees of Congress a report that includes a summary of the proceedings of the summit and a description of Alzheimer’s research, education, and other activities that are conducted or supported through the national research institutes. 
(d)Public informationThe Secretary shall make readily available to the public information about the research, education, and other activities relating to Alzheimer’s disease and other related dementias, conducted or supported by the National Institutes of Health. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2006 through 2010. 
IIPublic education about Alzheimer’s disease 
201.Public education campaignPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following: 
 
399O.Alzheimer’s disease public education campaign 
(a)In GeneralThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall carry out a program to educate the public and public health community regarding— 
(1)diagnosis and early warning signs of Alzheimer’s disease; and 
(2)how healthy lifestyles could maintain cognitive function and brain health. 
(b)Education of health professionals and partnershipsThe program carried out under subsection (a) shall include activities to educate health professionals about the diagnosis, care, and management of Alzheimer’s disease and dementia, and the development of partnerships between State health departments, area agencies on aging, and local organizations serving people with Alzheimer’s disease. 
(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $7,000,000 for fiscal year 2006, and such sums as may be necessary for each of fiscal years 2007 through 2010.. 
IIIAssistance for caregivers 
301.Increased funding for National Family Caregiver Support Program 
(a)In GeneralSection 303(e)(1) of the Older Americans Act of 1965 (42 U.S.C. 3023(e)(1)) is amended by striking $125,000,000 for fiscal year 2001 and inserting $250,000,000 for fiscal year 2006. 
(b)Native AmericansSection 643(2) of the Older Americans Act of 1965 (42 U.S.C. 3057n(2)) is amended by striking $5,000,000 for fiscal year 2001 and inserting $10,000,000 for fiscal year 2006. 
302.Alzheimer’s disease demonstration grantsSection 398B(e) of the Public Health Service Act (42 U.S.C. 280c–5(e)) is amended— 
(1)by striking and such and inserting such; and 
(2)by inserting before the period , $25,000,000 for fiscal year 2006, and such sums as may be necessary for each of the fiscal years 2007 through 2010. 
303.Safe return programSection 240001(d) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14181(d)) is amended to read as follows: 
 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $1,000,000 for fiscal year 2006.. 
304.Lifespan respite careThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following: 
 
XXIXLifespan respite care 
2901.Findings and purposes 
(a)FindingsCongress finds that— 
(1)an estimated 26,000,000 individuals in the United States care each year for 1 or more adult family members or friends who are chronically ill, disabled, or terminally ill; 
(2)an estimated 18,000,000 children in the United States have chronic physical, developmental, behavioral, or emotional conditions that demand caregiver monitoring, management, supervision, or treatment beyond that required of children generally; 
(3)nearly 4,000,000 individuals in the United States of all ages who have mental retardation or another developmental disability live with their families; 
(4)almost 25 percent of the Nation’s elders experience multiple chronic disabling conditions that make it necessary to rely on others for help in meeting their daily needs; 
(5)every year, approximately 600,000 Americans die at home and many of these individuals rely on extensive family caregiving before their death; 
(6)of all individuals in the United States needing assistance in daily living, 42 percent are under age 65; 
(7)there are insufficient resources to replace family caregivers with paid workers; 
(8)if services provided by family caregivers had to be replaced with paid services, it would cost approximately $200,000,000,000 annually; 
(9)the family caregiver role is personally rewarding but can result in substantial emotional, physical, and financial hardship; 
(10)approximately 75 percent of family caregivers are women; 
(11)family caregivers often do not know where to find information about available respite care or how to access it; 
(12)available respite care programs are insufficient to meet the need and are directed at primarily lower income populations and family caregivers of the elderly, leaving large numbers of family caregivers without adequate support; and 
(13)the limited number of available respite care programs find it difficult to recruit appropriately trained respite workers. 
(b)PurposesThe purposes of this title are— 
(1)to encourage States to establish State and local lifespan respite care programs; 
(2)to improve and coordinate the dissemination of respite care information and resources to family caregivers; 
(3)to provide, supplement, or improve respite care services to family caregivers; 
(4)to promote innovative, flexible, and comprehensive approaches to— 
(A)the delivery of respite care; 
(B)respite care worker and volunteer recruitment and training programs; and 
(C)training programs for family caregivers to assist such family caregivers in making informed decisions about respite care services; 
(5)to support evaluative research to identify effective respite care services that alleviate, reduce, or minimize any negative consequences of caregiving; and 
(6)to promote the dissemination of results, findings, and information from programs and research projects relating to respite care delivery, family caregiver strain, respite care worker and volunteer recruitment and training, and training programs for family caregivers that assist such family caregivers in making informed decisions about respite care services. 
2902.DefinitionsIn this title: 
(1)Eligible recipientThe term eligible recipient means— 
(A)a State agency; 
(B)any other public entity that is capable of operating on a statewide basis; 
(C)a private, nonprofit organization that is capable of operating on a statewide basis; 
(D)a political subdivision of a State that has a population of not less than 3,000,000 individuals; or 
(E)any recognized State respite coordinating agency that has— 
(i)a demonstrated ability to work with other State and community-based agencies; 
(ii)an understanding of respite care and family caregiver issues; and 
(iii)the capacity to ensure meaningful involvement of family members, family caregivers, and care recipients. 
(2)Adult with a special needThe term adult with a special need means a person 18 years of age or older who requires care or supervision to— 
(A)meet the person’s basic needs; or 
(B)prevent physical self-injury or injury to others. 
(3)Child with a special needThe term child with a special need means a person less than 18 years of age who requires care or supervision beyond that required of children generally to— 
(A)meet the child’s basic needs; or 
(B)prevent physical self-injury or injury to others. 
(4)Family caregiverThe term family caregiver means an unpaid family member, a foster parent, or another unpaid adult, who provides in-home monitoring, management, supervision, or treatment of a child or adult with a special need. 
(5)Respite careThe term respite care means planned or emergency care provided to a child or adult with a special need in order to provide temporary relief to the family caregiver of that child or adult. 
(6)Lifespan respite careThe term lifespan respite care means a coordinated system of accessible, community-based respite care services for family caregivers of children or adults with special needs. 
2903.Lifespan respite care grants and cooperative agreements 
(a)PurposesThe purposes of this section are— 
(1)to expand and enhance respite care services to family caregivers; 
(2)to improve the statewide dissemination and coordination of respite care; and 
(3)to provide, supplement, or improve access and quality of respite care services to family caregivers, thereby reducing family caregiver strain. 
(b)AuthorizationSubject to subsection (f), the Secretary is authorized to award grants or cooperative agreements to eligible recipients who submit an application pursuant to subsection (d). 
(c)Federal lifespan approachIn carrying out this section, the Secretary shall work in cooperation with the National Family Caregiver Support Program Officer of the Administration on Aging, and respite care program officers in the Administration for Children and Families, the Administration on Developmental Disabilities, the Maternal and Child Health Bureau of the Health Resources and Services Administration, and the Substance Abuse and Mental Health Services Administration, to ensure coordination of respite care services for family caregivers of children and adults with special needs. 
(d)Application 
(1)SubmissionEach eligible recipient desiring to receive a grant or cooperative agreement under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary shall require. 
(2)ContentsEach application submitted under this section shall include— 
(A)a description of the applicant’s— 
(i)understanding of respite care and family caregiver issues; 
(ii)capacity to ensure meaningful involvement of family members, family caregivers, and care recipients; and 
(iii)collaboration with other State and community-based public, nonprofit, or private agencies; 
(B)with respect to the population of family caregivers to whom respite care information or services will be provided or for whom respite care workers and volunteers will be recruited and trained, a description of— 
(i)the population of family caregivers; 
(ii)the extent and nature of the respite care needs of that population; 
(iii)existing respite care services for that population, including numbers of family caregivers being served and extent of unmet need; 
(iv)existing methods or systems to coordinate respite care information and services to the population at the State and local level and extent of unmet need; 
(v)how respite care information dissemination and coordination, respite care services, respite care worker and volunteer recruitment and training programs, or training programs for family caregivers that assist such family caregivers in making informed decisions about respite care services will be provided using grant or cooperative agreement funds; 
(vi)a plan for collaboration and coordination of the proposed respite care activities with other related services or programs offered by public or private, nonprofit entities, including area agencies on aging; 
(vii)how the population, including family caregivers, care recipients, and relevant public or private agencies, will participate in the planning and implementation of the proposed respite care activities; 
(viii)how the proposed respite care activities will make use, to the maximum extent feasible, of other Federal, State, and local funds, programs, contributions, other forms of reimbursements, personnel, and facilities; 
(ix)respite care services available to family caregivers in the applicant’s State or locality, including unmet needs and how the applicant’s plan for use of funds will improve the coordination and distribution of respite care services for family caregivers of children and adults with special needs; 
(x)the criteria used to identify family caregivers eligible for respite care services; 
(xi)how the quality and safety of any respite care services provided will be monitored, including methods to ensure that respite care workers and volunteers are appropriately screened and possess the necessary skills to care for the needs of the care recipient in the absence of the family caregiver; and 
(xii)the results expected from proposed respite care activities and the procedures to be used for evaluating those results; and 
(C)assurances that, where appropriate, the applicant shall have a system for maintaining the confidentiality of care recipient and family caregiver records. 
(e)Review of applications 
(1)Establishment of review panelThe Secretary shall establish a panel to review applications submitted under this section. 
(2)MeetingsThe panel shall meet as often as may be necessary to facilitate the expeditious review of applications. 
(3)Function of panelThe panel shall— 
(A)review and evaluate each application submitted under this section; and 
(B)make recommendations to the Secretary concerning whether the application should be approved. 
(f)Awarding of grants or cooperative agreements 
(1)In GeneralThe Secretary shall award grants or cooperative agreements from among the applications approved by the panel under subsection (e)(3). 
(2)PriorityWhen awarding grants or cooperative agreements under this subsection, the Secretary shall give priority to applicants that show the greatest likelihood of implementing or enhancing lifespan respite care statewide. 
(g)Use of grant or cooperative agreement funds 
(1)In General 
(A)Mandatory uses of fundsEach eligible recipient that is awarded a grant or cooperative agreement under this section shall use the funds for, unless such a program is in existence— 
(i)the development of lifespan respite care at the State and local levels; and 
(ii)an evaluation of the effectiveness of such care. 
(B)Discretionary uses of fundsEach eligible recipient that is awarded a grant or cooperative agreement under this section may use the funds for— 
(i)respite care services for family caregivers of children and adults with special needs; 
(ii)respite care worker and volunteer training programs; or 
(iii)training programs for family caregivers to assist such family caregivers in making informed decisions about respite care services. 
(C)EvaluationIf an eligible recipient uses funds awarded under this section for an activity described in subparagraph (B), the eligible recipient shall use funds for an evaluation of the effectiveness of the activity. 
(2)SubcontractsEach eligible recipient that is awarded a grant or cooperative agreement under this section may use the funds to subcontract with a public or nonprofit agency to carry out the activities described in paragraph (1). 
(h)Term of grants or cooperative agreements 
(1)In GeneralThe Secretary shall award grants or cooperative agreements under this section for terms that do not exceed 5 years. 
(2)RenewalThe Secretary may renew a grant or cooperative agreement under this section at the end of the term of the grant or cooperative agreement determined under paragraph (1). 
(i)Supplement, not supplantFunds made available under this section shall be used to supplement and not supplant other Federal, State, and local funds available for respite care services. 
(j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$90,500,000 for fiscal year 2006; and 
(2)such sums as are necessary for fiscal years 2007 through 2010. 
2904.National lifespan respite resource center 
(a)EstablishmentFrom funds appropriated under subsection (c), the Secretary shall award a grant or cooperative agreement to a public or private nonprofit entity to establish a National Resource Center on Lifespan Respite Care (referred to in this section as the center). 
(b)Purposes of the centerThe center shall— 
(1)maintain a national database on lifespan respite care; 
(2)provide training and technical assistance to State, community, and nonprofit respite care programs; and 
(3)provide information, referral, and educational programs to the public on lifespan respite care. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000 for each of fiscal years 2006 through 2010..  
 
